Citation Nr: 1546170	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2, 1989 to September 28, 1989, with additional prior active service totaling 1 year, 1 month, and 6 days.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Processing Office (RO) in Buffalo, New York.  


FINDING OF FACT

Although the Veteran meets the basic eligibility requirements for VRAP benefits, La Roche College, where she sought and received an associate's degree in the nursing program, is not a community college or technical school.


CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under VRAP are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543(2002); see also Smith v. Gober, 14 Vet. App. 227, 230(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821(2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP).  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  VRAP § 211(e).

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C.A. § 3452(b).

The terms "community college" and "technical school" are not clearly defined by the VRAP law or elsewhere in VA law.  Nevertheless, several analogous terms are defined.  First, under VA regulations, an institution of higher learning is a college, university, or similar institution, including a technical or business school, offering post-secondary level academic instruction that leads to an associate or higher degree.  38 C.F.R. § 21.4200(h).  Second, an undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelor's degrees and first professional degrees.  38 C.F.R. § 21.4200(f).  Finally, a vocational or professional objective is one that leads to an occupation.  38 C.F.R. § 21.7520(b)(28). 

Because the terms are not otherwise defined under VA law, the Board seeks guidance from federal education law.  Within federal education law, the term community college is defined as an institution of higher education that, among other things, does not provide an educational program for which it awards a bachelor's or equivalent degree and provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semi-professional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  34 C.F.R. § 607.7; see also 20 U.S.C.A. § 1058; 34 C.F.R. § 400.4.

Under federal education law, technical schools, referred to as "tech-prep" are defined as, among other things, a combined secondary and post-secondary program that leads to an associate degree or two-year certificate in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business.  34 C.F.R. § 406.5. 

Initially, in this case there is no material dispute that the Veteran meets the threshold eligibility requirements for participation.  VRAP § 211(e).  There is also no dispute that her chosen course of study (nursing) would otherwise qualify as a program of education.  38 U.S.C.A. § 3452(b).  Further, the Agency of Original Jurisdiction (AOJ) conceded, as does the Board, that the Veteran's nursing program provides training for a high-demand occupation.  See VA Form 22-1990R, Application for Veterans Retraining Assistance Program (VRAP), Attachment A.  It is also not materially in dispute that the Veteran attended La Roche College on a full-time basis for her training program in nursing beginning in August 2013, and that she is now a graduate (since May 2015) of the program.  She seeks reimbursement for her monetary outlay for the program from the time she began classes in August 2013 until the delimiting date (expiration) of the program on April 1, 2014.  

Notwithstanding the foregoing, the appeal must be denied because La Roche College is neither a community college nor technical school in the meaning of the law.  The Veteran appears to agree that La Roche College is not a community college.  She argues, however, that despite her efforts she was not accepted into the nursing program at Butler County Community College, where she had attended various classes up until August 2013, and that admission into the community college was beyond her control.  (She submitted a nonacceptance letter for the 2013 nursing class from the community college, dated in February 2013.)  She explained that she decided to attend La Roche College after it had accepted her in August 2013, because she could not delay her entrance into a nursing program due to the expiration of her VRAP entitlement on April 1, 2014.  

The Board has considered the Veteran's arguments, but finds that the law does not provide for VRAP benefits at a private institution of higher learning that offers not only 2-year (associate's) degree programs or less, but also degrees for 4-year programs.  Of record is a report generated from a VA database called Web Enabled Approval Management System (WEAMS), which shows that La Roche College's curriculum is in fact comprised mostly of 4-year degree programs, although in the field of nursing there are associate's, bachelor's, and master's degree programs.  Thus, for VRAP eligibility purposes, La Roche College is not a community college primarily offering two-year degrees.  See 34 C.F.R. § 607.7(1) (defining a community college as an institution of higher education that "does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree)).  

The Board also finds that La Roche College is not a technical school.  It is an "institution of higher learning" (see 38 C.F.R. § 21.7520(b)(13)), which can include a technical institution, but the objective of the Veteran's program is to obtain an occupation as a nurse.  The Board finds that the nature of this program is professional in nature, rather than an occupational program in trade, industrial, technical, technological, engineering, or applied science fields.  See 38 C.F.R. § 21.7520(b)(28).  Moreover, the Board notes that La Roche College is assigned a certain facility code - 31014538 - which is a code pre-determined by VA that characterizes the type of educational facility.  See VA Form 22-1998 (WEAMS report).  Here, the first digit ("3") indicates that the institution is a private nonprofit institution.  The second digit describes the type of educational facility:  "1" is assigned for "university, college, professional or technological"; there is a separate identifying code ("5") for "technical - NCD [noncollege degree schools]" facilities.  Thus, it is clear from VA's assignment of the facility code that La Roche College is a private nonprofit college or institution for higher learning rather than a technical school.  

As the Veteran's school is not a "community college" or "technical school," it does not satisfy the requirements of the VRAP, and the claim must be denied.  While the Board is sympathetic to the Veteran's claim, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Congress had limited VRAP benefits for retraining assistance to degree or certificates pursued at certain types of schools, and as articulated above the Veteran's La Roche College may not be deemed either a "community college or technical school."  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for VRAP educational benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


      ORDER on Next Page


ORDER

The appeal seeking VA educational assistance benefits under VRAP is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


